In a proceeding pursuant to CPLR article 78, in effect, to compel the respondent to provide safe, convenient, and accessible parking to employees of the Nassau County District Court, the appeal is from a judgment of the Supreme Court, Nassau County (Colabella, J.), dated May 18, 1999, which granted the petition.
Ordered that the judgment is affirmed, with costs.
Pursuant to Judiciary Law § 39 (3) (a), the County of Nassau is required to provide the same type of facilities to all court employees as it did prior to the State’s takeover of the court system on April 1,1977. The Supreme Court properly concluded that the parking facilities presently provided by the County to employees of the Nassau County District Court fail to meet that mandate (see, Matter of Drew v Schenectady County, 88 NY2d 242). Santucci, J. P., Thompson, Friedmann and Krausman, JJ., concur.